DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 February 2021.
Applicant’s traversal is on the grounds that search and examination of all of the claims would not impose an undue burden.
However, as articulated in the prior office action, the restriction requirement is based on the absence of a “special technical feature” linking the claimed groups of inventions as required for national stage applications. Applicant has not shown that a “special technical feature” linking the claimed groups of inventions exists. As such, the restriction requirement is deemed proper and is maintained.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 15 March 2019 and 12 July 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a holder”.
Claim 12 depends on claim 7. Claim 7 defines “a holder” on line 9.
It is therefore unclear whether the limitation of claim 12 intends to refer to “the holder” of claim 7 or to define an additional holder. The as filed specification does not clarify this issue as it appears to only discuss one holder (41) but [0006] does discuss a first aspect and separately a second aspect.  Moreover if claim 12 does reference the holder of claim 7 is unclear what additional limitations claim 12 requires if any.  Clarification is required.
For the purposes of examination, either interpretation will be considered to read on claim 12.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2015/0072175, hereinafter DeKeuster.
claim 7, DeKeuster teaches a battery module (22). The battery module (22) includes a plurality of battery cells (54) stacked next to each other (paragraphs [0083, 0084] and figure 6). Multiple battery groups may be defined within the stack, e.g. any two adjacent batteries may be considered a battery group.
Each battery cell (54) includes a terminal surface. On the terminal surface, one side in a longitudinal direction includes a positive electrode terminal and the other side in a longitudinal direction includes a negative electrode terminal (paragraph [0171] and figure 6). The battery cells (54) have a pair of stacked surfaces adjacent to the terminal surface (figure 6). The terminal surfaces of the battery cells (54) are directed in the same direction (z-direction in figure 6) and the stacked surfaces face each other. A positive terminal of one battery is positioned next to a negative terminal of an adjacent battery (paragraph [0183] and figure 34), such that positive and negative terminals are alternately arranged along the stack.
A lid assembly (56, “holder”) accommodates a circuit board (58) and a contactor (154, “relay”) (paragraphs [0083, 0142, 0195] and figures 49). The circuit board (58) is configured to sense voltage via a shunt (137) (paragraph [0107]) and is therefore a “voltage sensing board”. The circuit board (58) (at least via the shunt (137)) and the contactor (154, “relay”) are electrically connected to the battery cells (54) (paragraphs [0107, 0142]). 
The circuit board (58) and the contactor (154, “relay”) are both positioned on an upper surface of the lid assembly (56, “holder”) (figure 49) – therefore, they face the upper surface of the lid assembly (56, “holder”). The lid assembly (56, “holder”) includes openings (292) through which the battery terminals extend to the upper surface of the 
The lid assembly (56, “holder”) includes external terminals (24 and 26, “load-side terminals”) which are connected to a load (paragraphs [0098, 0099]). One terminal (24), the contactor (154, “relay”), the circuit board (58, “voltage sensing board”) and the other terminal (26) are arranged sequentially from one end of the lid assembly (56, “holder”) to the opposite end of the lid assembly (56, “holder”) (figures 12 and 49). DeKeuster teaches a series connection including the terminal (26), the shunt (137), the battery cells (54), the contactor (154, “relay”) and terminal (24) (paragraphs [0084, 0099, 0107, 0122, 0142] and figures 16). Given the series electrical connection, the components are arranged along the electrical path from one end to the other and given the series electrical connection, the potential of each element will decrease along the path.
Regarding claim 8, DeKeuster teaches that the lid assembly (56, “holder”) accommodates a fuse assembly (153) (paragraph [0122] and figure 20).
Regarding claim 12, DeKeuster teaches a lid assembly (56, “holder”) constituting the battery module of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724